By the Court.
Our opinion in Carpenter v. Titus, we think, requires us to order that the mandamus applied for in this case be issued.
It was contended that the appeal between these parties was dismissed for want of diligence as well as for the nonpayment of the dollar. But it abundantly appears that the difficulty really arose from the rule, which is the subject of consideration. This rule, incorrect as to amount, stood directly in the way of any, even the first step on the part *117of the appellant. In that court it is somewhat more strict' than the rule in Hunterdon, for it directs the clerk “ not to receive or file any bond, transcript or other paper in appeal,” until the payment of the dollar is made. The appellant cannot, we think, have been in culpable neglect for omitting to proceed, when, by the operation of this erroneous rule, he was precluded from doing so.
Let a mandamus issue.